     Case 2:20-cv-01881-SVW-JPR Document 1 Filed 02/26/20 Page 1 of 16 Page ID #:1



1    Anoush Hakimi (State Bar No. 228858)
2    anoush@handslawgroup.com
     Peter Shahriari (State Bar No. 237074)
3
     peter@handslawgroup.com
4    H & S LAW GROUP, PLC
     7080 Hollywood Blvd., Suite 804
5
     Los Angeles, California 90028
6    Telephone: (323) 672 – 8281
7
     Facsimile: (213) 402 – 2170

8    Attorneys for Plaintiff,
9    JAMES SHAYLER
10                         UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12

13
     JAMES SHAYLER,                               Case No.:
14

15
                  Plaintiff,
                                                  COMPLAINT FOR VIOLATIONS
16   vs.                                          OF: AMERICAN’S WITH
17                                                DISABILITIES ACT OF 1990, 42
     Cathleen Kaufman, an Individual; and         U.S.C. § 12181 ET SEQ.; UNRUH
18   Does 1-10,                                   CIVIL RIGHTS ACT,
19
                  Defendants.                     CALIFORNIA CIVIL CODE § 51
20                                                ET SEQ.
21

22

23

24

25
               Most Americans will become disabled at some point in their life.
26

27

28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 1
     Case 2:20-cv-01881-SVW-JPR Document 1 Filed 02/26/20 Page 2 of 16 Page ID #:2



1          Plaintiff James Shayler (hereinafter referred to as “Plaintiff”), complains of
2
     Cathleen Kaufman, an Individual, and Does 1-10 (each, individually a “Defendant”
3
     and collectively “Defendants”) and alleges as follows:
4
                                       I.     PARTIES
5
           1.     Plaintiff James Shayler has trouble walking and standing. He has
6

7
     undergone two knee replacement surgeries and suffers from an acute pinched

8    sciatic nerve as well as arthritis. Plaintiff also has limited range of movement in
9    his legs. Plaintiff is mobility impaired and uses a walker as needed. Plaintiff is
10   qualified as being disabled pursuant to 42 USC Section 12102(2)(A), the California
11
     Unruh Civil Rights Act, Sections 51, et seq. and 52, et seq., and other statutory
12
     laws which protect the rights of “disabled persons”. Plaintiff has been issued a blue
13
     permanent disability Disabled Person Parking Placard by the State of California.
14
     Plaintiff is a California resident with physical disabilities.
15

16
           2.     Defendants Cathleen Kaufman, an Individual; and Does 1-10, owned

17   the property (“Property”) located at 4125 Sepulveda Blvd., Culver City, CA 90230,
18   at all relevant times.
19         3.     There is a business establishment on the Property known as “Afsana
20   Danishwar Dentistry Optometry” (hereinafter “the business”).
21
           4.     DOES 1 through 10 were at all relevant times lessors, lessees,
22
     property owners, subsidiaries, parent companies, employers, employees, agents,
23
     corporate officers, managers, principles and/or representatives of Defendants.
24
     Plaintiff is unaware of the true names and capacities of Defendants sued herein, as
25

26   DOES 1 through 10, inclusive, and therefore, sues those Defendants by fictitious
27   names. Plaintiff requests that the Court grant leave to amend this complaint to
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 2
     Case 2:20-cv-01881-SVW-JPR Document 1 Filed 02/26/20 Page 3 of 16 Page ID #:3



1    allege the true names and capacities when determined by whatever source.
2
            5.     Plaintiff alleges that Defendants at all times have been and are
3
     relevant to this cause of action, the owners, franchisees, lessees, general partners,
4
     limited partners, agents, employees, employers, represent partners, subsidiaries,
5
     partner companies, and/or joint ventures of the remaining Defendants and were
6

7
     acting within the course and scope of that relationship. Plaintiff is further informed

8    and believes and alleges that each of the Defendants gave consent to, ratified,
9    and/or authorized the acts alleged of each of the remaining defendants.
10          6.     Plaintiff visited the public accommodations owned and operated by
11
     Defendants with the intent to purchase and/or use the goods, services, facilities,
12
     privileges, advantages or accommodations operated and/or owned by Defendants.
13
                             II.    JURISDICTION & VENUE
14
            7.     This Court has subject matter jurisdiction over this action pursuant to
15

16
     28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the American with

17   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (the “ADA”).
18          8.     Pursuant to supplemental jurisdiction, an attendant and related cause
19   of action, arising from the same nucleus of operative facts and arising out of the
20   same transactions, is also brought under California’s Unruh Civil Rights Act,
21
     which act expressly incorporates the ADA.
22
            9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and is
23
     founded on the fact that the real property which is the subject of this action is
24
     located in this district and that Plaintiffs cause of action arose in this district.
25

26                                       III.   FACTS
27          10.    The Property owned by Defendants is a facility which is open to the
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 3
     Case 2:20-cv-01881-SVW-JPR Document 1 Filed 02/26/20 Page 4 of 16 Page ID #:4



1    public and is a business establishment.
2
           11.    Plaintiff alleges that the Property has been newly constructed and/or
3
     underwent remodeling, repairs, or alterations since 1992, and that Defendants have
4
     failed to comply with California access standards which applied at the time of each
5
     new construction and/or alteration or failed to maintain accessible features in
6

7
     operable working condition.

8          12.    Plaintiff visited the Property during the relevant statutory period on
9    three (3) separate occasions including in November and December 2019 to use the
10   business on the Property.
11
           13.    Defendants did not offer persons with disabilities with equivalent
12
     facilities, privileges and advantages offered by Defendants to other patrons.
13
           14.    Plaintiff encountered barriers (both physical and intangible) that
14
     interfered with – and denied – Plaintiff the ability to use and enjoy the goods,
15

16
     services, privileges and accommodations offered at the Property.

17         15.    Parking, walkways, travel surfaces, signage, entrances, doors and
18   counters for patrons visiting the Property are among the facilities, privileges, and
19   advantages offered by Defendants to patrons of the Property. However, these
20   features and accommodations are not accessible for disabled persons. These
21
     features also do not comply with the Americans with Disabilities Act (“ADA”),
22
     nor the latest California Building Codes (“2010 CBC Code”).
23
           16.    Medical providers like that on this Property have a duty to
24
     provide accessible services to disabled people, but this Property has FAILED
25

26   its disabled patients. There are no compliant counters. There are accessibility
27   signs missing. The parking lot is inaccessible and the paths of travel are not
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 4
     Case 2:20-cv-01881-SVW-JPR Document 1 Filed 02/26/20 Page 5 of 16 Page ID #:5



1    compliant. Dental and optometric services are provided, but disabled patients
2
     are not taken care of. This Property and its tenants should repair, redesign
3
     and refit its facilities. The following below are among the barriers
4
     encountered by Plaintiff and in need of immediate remediation.
5
               17.    Plaintiff encountered the following violations on the Property:
6

7

8              VIOLATION of 2010 1122B.5; ADA 1991 Code § 7.2; ADA 2010 Code §
9              904. (Transaction counters). There is no lowered counter for disabled
10             persons. There was no lowered, 36 inches or less, transaction counter for use
11
               by persons who cannot see high surfaces because of their disability. Without
12
               a lowered transaction counter, it is difficult for Plaintiff to use the counter to
13
               conduct business at the Property.
14

15

16
               VIOLATION of 2010 CBC Section 1133B.2.5; ADA 1991 Code §

17             4.13.11; ADA 2010 Code § 404.2.9. (Effort to Operate Front Door). The
18             door opening force was greater than 5 pounds (22.2 N 1), making it hard for
19             Plaintiff to get inside the main entrance.
20

21
               VIOLATION of 2010 CBC 1133B.5.1; ADA § 4.8.1 (Ramps 5%). The
22

23

24
                      1
                          The newton (symbol: N) is the International System of Units (SI) derived unit of force. It is
25
     named after Isaac Newton in recognition of his work on classical mechanics, specifically Newton's second law of
26
     motion.
27

28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 5
     Case 2:20-cv-01881-SVW-JPR Document 1 Filed 02/26/20 Page 6 of 16 Page ID #:6



1          accessible route of travel is more than 1:20 (5%) but is not a compliant
2
           ramp.
3

4
           VIOLATION of 2010 CBC 1133B.5.2; (48” Min. for Ramps). The ramps
5
           do not have a minimum clear width of 48” inches.
6

7

8          VIOLATION of 2010 CBC 1133B.5.3; ADA § 4.8.2 (Least Possible Slope
9          of Ramp Mandatory). The least possible slope of the ramp leading into the
10         business was not used.
11

12
           VIOLATION of 2010 CBC 1133B.5.3; ADA § 4.8.2 (Max. Slope of Ramp
13
           8.33%). The slope of the ramp leading into the business is greater than
14
           8.33%.
15

16

17         VIOLATION of 2010 CBC 1133B.5.4; ADA § 4.8.4 (Level Ramp
18         Landings). Level ramp landings must be provided at the top and bottom of
19         each ramp. They were not provided.
20

21
           VIOLATION of 2010 CBC 1133B.5.4; ADA § 4.8.4(1) (Width of Ramp
22
           Landings). The landing of ramps must be at least twice the width as the tamp
23
           run leading to it, but they were not at least twice as wide.
24

25

26         VIOLATION of 2010 CBC 1133B.5.4.2; ADA § 4.8.4(2), 4.8.4(3) (Min.
27         Landing Width and Length for Top Ramp Landings 60”). The top landing of
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 6
     Case 2:20-cv-01881-SVW-JPR Document 1 Filed 02/26/20 Page 7 of 16 Page ID #:7



1          ramps were not 60” wide and long as required.
2

3
           VIOLATION of 2010 CBC 1133B.5.4.2 (Min. Landing Length for Bottom
4
           Ramp Landings 72”). The bottom landing of ramps was not 72” in length as
5
           required.
6

7

8          VIOLATION of 2010 CBC 1133B.5.4.6; ADA § 4.8.4(3) (Min. Landing
9          Size for Ramps Direction Change). The minimum landing size of 60” x 60”
10         was not provided for the ramp’s change of direction.
11

12
           VIOLATION of 2010 CBC 1133B.5.4.9 (Ramp Hazard Curb). The
13
           minimum 2” hazard curb for the ramp with was not provided for the ramp.
14

15

16
           VIOLATION of 2010 CBC 1127B.5.7; ADA § 4.7.7 (Detectable Warnings

17         - Curb Ramp). Detectable warnings extending the full width and depth of the
18         ramp were not installed where curb ramps lead to an accessible route.
19

20         VIOLATION of 2010 CBC Code Section 1127B.1. (No Accessible
21
           Exterior Route). There is no accessible path of travel into the building
22
           entrances. There is no safe way for Plaintiff to park there and then travel to
23
           the entrance of the Property.
24

25

26         VIOLATION of 2010 CBC 1129B.4(5); (Off-Street Unauthorized Parking
27         Sign). An additional sign must be posted in a conspicuous place at all
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 7
     Case 2:20-cv-01881-SVW-JPR Document 1 Filed 02/26/20 Page 8 of 16 Page ID #:8



1          entrances to off-street parking facilities at Property, or adjacent to and
2
           visible from each space. It was not.
3

4
           VIOLATION of 2010 CBC 1129B.4; (Off-Street Unauthorized Parking
5
           Sign – Towed Vehicle Information). The Unauthorized Parking Towed
6

7
           Vehicle sign must state information regarding the tow company and

8          telephone number. This information was not provided.
9

10         VIOLATION of 2010 CBC Code Section 1129B.3; 1991 ADA § 4.6.3;
11
           ADA 2010 § 502.2. (Faded Paint – Accessible Space Lines). The paint used
12
           for the designated accessible parking space is so worn and aged, it cannot be
13
           seen. This makes it unclear where the actual parking space is. The required
14
           width dimensions were not painted as required. This makes it difficult for
15

16
           Plaintiff to park in the designated space.

17

18         VIOLATION of 2010 CBC Code 1129B.3.1. (“No Parking” – surface
19         sign). The words “No Parking” are missing from the adjacent
20         loading/unloading access aisle. As a result, non-disabled patrons park in the
21
           loading/unloading access aisle or directly behind it – blocking Plaintiff from
22
           being able to use the access aisle.
23

24
           VIOLATION 2010 CBC Code 1129B.4; ADA 1991 § 4.6.4; ADA 2010 §
25

26         502.6. (Sign Missing – Accessible Parking Space). The sign identifying the
27         designated disabled accessible parking space is missing entirely.
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 8
     Case 2:20-cv-01881-SVW-JPR Document 1 Filed 02/26/20 Page 9 of 16 Page ID #:9



1          VIOLATION of 2010 CBC Code 1129B.4; ADA 1991 § 4.6.4 (Signed not
2
           Centered) Although there is a sign showing where the designated accessible
3
           space parking is, it is not centered as required, but off to the side. The sign
4
           was posted away from the parking space, next to the loading zone, rather
5
           than at the space itself as required. This makes it more difficult for people
6

7
           and parking enforcement to determine which space is intended for the sole

8          use of disabled persons.
9

10         VIOLATION of 2010 CBC Code 1129B.4.1 & 2. (Surface Signage) The
11
           paint used for the designated accessible parking spaces was faded and cannot
12
           be seen. There was no compliant surface signage at the designated disabled
13
           parking space. The International Access Symbol was so faded and worn that
14
           it cannot be read. The street surface (pavement) signage was unreadable
15

16
           because the paint has faded.

17

18         VIOLATION of 2010 CBC Code Section 1127B.1;ADA 1991 Code §
19         4.6.2(1). (Directional signage). There is no directional signage showing an
20         accessible path of travel.
21

22
           18.    Plaintiff personally encountered these barriers.
23
           19.    These inaccessible conditions denied Plaintiff full and equal access
24
     and caused difficulty, humiliation and frustration.
25

26         20.    The barriers existed during each of Plaintiff’s visits in 2019.
27         21.    Plaintiff alleges that Defendants knew that the architectural barriers
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 9
     Case 2:20-cv-01881-SVW-JPR Document 1 Filed 02/26/20 Page 10 of 16 Page ID #:10



1     prevented access. Plaintiff will prove that Defendants had actual knowledge that
2
      the architectural barriers prevented access and that the noncompliance with the
3
      ADAAG and Title 24 of the California Building Code regarding accessible features
4
      was intentional.
5
             22.    Plaintiff intends to return to Defendants public accommodation
6

7
      facilities in the near future. Plaintiff is currently deterred from returning because

8     of the knowledge of barriers to equal access that continue to exist at Defendants’
9     facilities that relate to Plaintiff’s disabilities.
10           23.    Defendant has failed to maintain in working and useable conditions
11
      those features necessary to provide ready access to persons with disabilities.
12
             24.    Defendants have the financial resources to remove these barriers
13
      without much expense or difficulty in order to make their Property more accessible
14
      to their mobility impaired customers. These barriers are readily achievable to
15

16
      remove. The United States Department of Justice has identified that these types of

17    barriers are readily achievable to remove.
18           25.    To date, Defendants refuse to remove these barriers.
19           26.    On information and belief, the Plaintiff alleges that the Defendants’
20    failure to remove these barriers was intentional because the barriers are logical and
21
      obvious. During all relevant times Defendants had authority, control and dominion
22
      over these conditions and therefore the absence of accessible facilities was not a
23
      mishap but rather an intentional act.
24
             27.    These barriers to access are described herein without prejudice to
25

26    Plaintiff citing addition barriers to access after inspection by plaintiff’s access
27    agents, pursuant to Doran v 7-ELEVEN, Inc. 524 F3d 1034 (9th Cir. 2008) (holding
28    COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
      ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 10
     Case 2:20-cv-01881-SVW-JPR Document 1 Filed 02/26/20 Page 11 of 16 Page ID #:11



1     once a plaintiff encounters one barrier at a site, a plaintiff can sue to have all
2
      barriers that relate to their disability removed regardless of whether they personally
3
      encountered them).
4

5
        IV. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
6
         WITH DISABILITIES ACT OF 1990 (42 U.S.C. section 12101, et seq.)
7
                                    (Against All Defendants)
8

9            28.   Plaintiff alleges and incorporates by reference each and every
10    allegation contained in all prior paragraphs of this complaint.
11           29.   Title III of the ADA prohibits discrimination against any person on
12
      the basis of disability in the full and equal enjoyment of the goods, services,
13
      facilities, privileges, advantages, or accommodations of any place of public
14
      accommodation by any person who owns, leases or leases to, operates a place of
15
      public accommodation. U.S.C. § 12182(a).
16

17           30.   Defendants discriminated against Plaintiff by denying “full and equal
18    enjoyment” and use of the goods, services, facilities, privileges or accommodations
19    of Defendant’s facility during each visit and each incident of deterred visit.
20           31.   The acts and omissions of Defendants herein are in violation of
21
      Plaintiff’s rights under the ADA and the regulations under 28 C.F.R. Part 36, et
22
      seq.
23
             32.    Pursuant to the ADA, discrimination is a “failure to make reasonable
24
      modifications in policies, practices or procedures, when such modifications are
25

26
      necessary to afford goods, services, facilities, privileged, advantages or

27    accommodation to individuals with disabilities, unless the entity can demonstrate
28    COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
      ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 11
     Case 2:20-cv-01881-SVW-JPR Document 1 Filed 02/26/20 Page 12 of 16 Page ID #:12



1     that making such modifications would fundamentally alter the nature of such
2
      goods, services, facilities, privileges, advantages or accommodations.” 42 U.S.C.
3
      § 12182(b)(2)(A)(ii).
4
            33.     The ADA prohibits failing to remove structural architectural barriers
5
      in existing facilities where such removal is readily achievable. 42 U.S.C. §
6

7
      12182(b)(2)(A)(iv). The term “readily achievable” is defined as “easily

8     accomplishable and able to be carried out without much difficulty or expense.” Id.
9     § 12181(9). Barriers are defined by reference to the ADAAG, found at 28 C.F.R.,
10    Part 36.
11
            34.     In the event removal of any barrier is shown to not be readily
12
      achievable, a failure to make goods, services, facilities, or accommodations
13
      available through alternative methods is also prohibited if these methods are
14
      readily achievable. Id. § 12182(b)(2)(A)(v).
15

16
            35.     Plaintiff alleges that Defendants can easily remove the architectural

17    barriers at their facility without much difficulty or expense, and that Defendants
18    violated the ADA by failing to remove those barriers because it was readily
19    achievable to do so. Defendants can afford such costs given they are a fraction of
20    what the Defendants takes in rental profits for such a large and expensive property.
21
            36.     In the alternative, if it was not “readily achievable” for Defendants to
22
      remove the facilities barriers, the Defendants violated the ADA by failing to make
23
      the required services available through alternative methods, which are readily
24
      achievable.
25

26          37.     On information and belief, the facility was modified after January 26,
27    1992, mandating access requirements under the ADA.
28    COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
      ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 12
     Case 2:20-cv-01881-SVW-JPR Document 1 Filed 02/26/20 Page 13 of 16 Page ID #:13



1           38.    The ADA requires that facilities altered in a manner that affects or
2
      could affect its usability must be made readily accessible to individuals with
3
      disabilities to the maximum extent feasible. 42 U.S.C. §12183(a)(2).
4
            39.    Plaintiff alleges that Defendants altered the facility in a manner that
5
      violated the ADA and was not readily accessible to physically disabled persons,
6

7
      including Plaintiff, to the maximum extent feasible.

8           40.    The ADA also requires reasonable modification in policies, practices,
9     or procedures when necessary to afford such goods, services, facilities, or
10    accommodations to individuals with disabilities, unless the entity can demonstrate
11
      that making such modifications would fundamentally alter their nature. 42 U.S.C.
12
      § 12182(b)(2)(A)(ii).
13
            41.    Plaintiff alleges that Defendants violated the ADA by failing to make
14
      reasonable modifications in policies, practices, or procedures at the facility when
15

16
      these modifications were necessary to afford (and would not fundamentally alter

17    the nature of) these goods, services, facilities, or accommodations.
18          42.    Plaintiff seeks a finding from this Court that Defendants violated the
19    ADA in order to pursue damages under California’s Unruh Civil Rights Act for
20    Disable Persons Act.
21
            43.    Here the Defendants’ failure to make sure that accessible facilities
22
      were available and ready to be used by the Plaintiff is a violation of law.
23
            44.    Plaintiff would like to continue to frequent Defendants’ facility, but
24
      Plaintiff has been discriminated against and continues to be discriminated against
25

26    because of the lack of accessible features.
27          45.    Among the remedies sought, Plaintiff seeks an injunction order
28    COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
      ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 13
     Case 2:20-cv-01881-SVW-JPR Document 1 Filed 02/26/20 Page 14 of 16 Page ID #:14



1     requiring compliance with the state and federal access laws for all the access
2
      violations that exist at the Property.
3
        V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH ACT
4                         (Cal. Civ. Code § 51-53.)
5
                                    (Against All Defendants)
6

7
             46.    Plaintiff repleads and incorporates by reference, as fully set forth

8     again herein, the allegations contained in all prior paragraphs of this complaint.
9            47.    California Civil Code § 51 states, in part: All persons within the
10    jurisdictions of this state are entitled to the full and equal accommodations,
11    advantages, facilities, privileges, or services in all business establishments of every
12
      kind whatsoever.
13
             48.    California Civil Code § 51 also states, in part: No business
14
      establishment of any kind whatsoever shall discriminate against any person in this
15
      state because of the disability of the person.
16

17           49.    California Civil Code § 51(f) specifically incorporates (by reference)
18    an individual’s rights under the ADA into the Unruh Act.
19           50.    The Unruh Act also provides that a violation of the ADA, or
20    California state accessibility regulations, is a violation of the Unruh Act. Cal Civ.
21
      Code, § 51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439
22
      (N.D.Cal.1994).
23
             51.    Defendants’ above-mentioned acts and omissions have violated the
24
      Unruh Act by denying Plaintiff rights to full and equal use of the accommodations,
25

26
      advantages, facilities, privileges and services they offer, on the basis of Plaintiff’s

27    disability.
28    COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
      ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 14
     Case 2:20-cv-01881-SVW-JPR Document 1 Filed 02/26/20 Page 15 of 16 Page ID #:15



1             52.      Defendants’ above-mentioned acts and omissions have also violated
2
      the Unruh Act by denying Plaintiff rights to equal access pursuant to the ADA and
3
      are liable for damages. (Civ. Code § 51(f), 52(a)).
4
              53.      Because violation of the Unruh Civil Rights Act resulted in difficulty,
5
      discomfort or embarrassment for the Plaintiff, the Defendants are also each
6

7
      responsible for statutory damages, such as a civil penalty. (Civ. Code § 55.56(a)-

8     (c)).
9             54.      Plaintiff was damaged by Defendants’ wrongful conduct and seeks
10    statutory minimum damages of four thousand dollars ($4,000) for each offense.
11
                                      PRAYER FOR RELIEF
12
                       WHEREFORE, Plaintiff prays judgment against Defendants, as
13
      follows:
14
              1. For injunctive relief, compelling Defendants to comply with the
15

16
                    Americans for Disabilities Act and the Unruh Civil Rights Act. Note:

17                  Plaintiff is not invoking section 55 of the California Civil Code and is
18                  not seeking injunctive relief under the Disabled Person Acts.
19            2. Damages under the Unruh Civil Rights Act which provides for actual
20                  damages and a statutory minimum of $4,000 per each offense.
21
              3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
22
                    to 42 U.S.C. § 12205; and Cal. Civ. Code § 52.
23

24

25

26

27

28    COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
      ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 15
     Case 2:20-cv-01881-SVW-JPR Document 1 Filed 02/26/20 Page 16 of 16 Page ID #:16



1      Dated: February 20, 2020           H & S LAW GROUP, PLC
2

3

4
                                          By: /s/Peter Shahriari
5
                                              Peter Shahriari, Esq.
6                                             Attorneys for Plaintiff James Shayler
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
      ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 16
